3 In the motion for rehearing, able counsel representing the petitioner in the appellate courts urges that, even should we adhere (as we do) to our holding that there was no error below, we, nevertheless, reverse and remand the case to the trial court, to enable petitioner to amend and sue in quantum meruit. Conceding, for argument, that trial court counsel not unreasonably thought we would overrule Paschall v. Anderson,127 Tex. 251, 91 S.W.2d 1050, and further conceding that the request for remand is properly made for the first time at this late stage of the proceedings, it must yet be denied. The provision of Rule 505, Texas Rules of Civil Procedure, authorizing the Court to "reverse and remand the case to the lower court, if it shall appear that the justice of the case demands another trial" obviously does not refer to a situation in which there was no error below upon which to predicate a reversal. Our law does not contemplate remands for new trial except in connection with reversals and does not permit reversals except for errors. Scott et al v. Walker, 141 Tex. 181,  170 S.W.2d 718, and cases cited. The decisions cited for petitioner, to wit, United Gas Corporation v. Shepherd Laundries Co., Inc.,144 Tex. 164, 189 S.W.2d 485, and Hall v. O.C. Whitaker Co.,143 Tex. 397, 185 S.W.2d 720, were both cases in which error was committed by the trial court and reversals had accordingly.
The motion for rehearing is overruled.
Opinion delivered October 6, 1948.